 

Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 1 of 55

Fill in this information to identify your case
Debtor 1 CHAD DAVID MONTGOMERY
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Texas

Case number L) Check if this is an
(if known) amended filing

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical
Information 12145

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.

EEA summarize Your Assets

 

 

 

1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

ta. Copy line 55, Total real estate, fromm Schedule A/B Lo... ccceeseeetesteneeeeeettenes —____ 0.00
1b. Copy line 62, Total personal property, from Schedule A/B....0......escee we $67,620.00
1c. Copy line 63, Total of all property on SChECUIC A/B.......cccsssssssssssssssssssssssssssssssssssssssssssssssssunsuusuueessesessessesesseeeegnnsnennnneesseess ____ $67,620.00.

 

 

 

fe Summarize Your Liabilities

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

 

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule EAP... cscs + $60,566.00

Pr Summarize Your Income and Expenses

4. Schedule |: Your Income (Official Form 1061)

 

Your total liabilities $114,779.00

 

 

 

 

Copy your combined monthly income from line 12 Of SCHEAUIC oo... csc esessssseessessresisesessscssesseaneeseessessenneeseenetneaneeses 1,863.33
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22¢ Of SchECUIe Uo... ese eectesteessssssessessssssseesessensesesneneeneenssessecnasnens 730,00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 2 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

Ee answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
(J No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Wi Yes

7. What kind of debt do you have?
i Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

 

 

 

 

 

 

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. 700.00

9. Copy the following special categories of claims from Part 4, line 6 of Schedule EF:

9a. Domestic support obligations (Copy line 6a.) $0.00

9b. Taxes and certain other debts you owe the govemment. (Copy line 6b.) $0.00

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $0.00

9d. Student loans. (Copy line 6f.) $0.00

9e.Obligations arising out of a separation agreement or divorce that you did not report as priority $0.00

claims. (Copy fine 69.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $0.00

9g. Total. Add lines 9a through 9f. $0.00
Official Form 106Sum Summary of Your Assets and Liabilitles and Certain Statistical Information page 2 of 2

 
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 3 of 55

Fill in this information to identify your case and this filing:

Debtor 1 CHAD DAVID MONTGOMERY
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Texas
QJ Check if this is an
Case number amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/45

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

EEE cescrive Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
Mi No. Go to Part 2.
(C) Yes. Where is the property?
What is the property? Check all that apply.
Street address, if available, or other oO Single-family home
description (J Duplex or multi-unit building
(J Condominium or cooperative

 

   

Current value of the Current value of the

 

 

 

 

 

 

4 anacred oF mobile home entire property? portion you own?

City State ZIP Code UL) Investment property ;
() Timeshare Describe the nature of your ownership interest (such
© other as fee simple, tenancy by the entireties, or a life

estate), if known.

County Who has an interest in the property? Check one.
(J Debtor 1 only
(C) Debtor 2 only
U2 Debtor 1 and Debtor 2 only QO Check if this is community property
(Atleast one of the debtors and another (see instructions)

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. >|_____ $0.00

 

 

 

 

Official Form 106A/B Schedule A/B: Property . page 1
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 4 of 55

Debtor 1 CHAD DAVID
First Name

[Part 2: Describe Your Vehicles

Middle Name

MONTGOMERY
Last Name

Case number (if known)

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

C) No
Wi Yes
3.1 Make: CHEVY
Model: MALIBU
2014
Year:

Approximate mileage:

Other information:

88,000

 

 

 

 

If you own or have more than one, list here:

3.2 Make: FORD
Model: F-15000
2019
Year:

Approximate mileage:

Other information:

23,000

 

 

 

 

3.3 Make:
Model: ARTTICAT __
Year: 2016
Approximate mileage: 45

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
wi Debtor 1 only

() Debtor 2 only

C) Debtor 1 and Debtor 2 only

(J Atleast one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
MW Debtor 1 only

(} Debtor 2 only

(} Debtor 1 and Debtor 2 only

(L} At least one of the debtors and another

() check if this Is community property (see
instructions)

Who has an interest in the property? Check one.
wi Debtor 1 only

() Debtor 2 only

(2 Debtor 1 and Debtor 2 only

() At least one of the debtors and another

(J Check if this is community property (see
instructions)

Schedule A/B: Property

 

Current value of the
portion you own?
$6,000.00

Current value of the
entire property?
$6,000.00

   

Current value of the
portion you own?
$45,000.00

Current value of the
entire property?
$45,000.00

 

 

Current value of the Current value of the
entire property? portion you own?
$10,000.00 $10,000.00
page 2
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 5 of 55

 

       

 

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
_firstName Middle Name = Last Name
3.4 Make: Who has an interest in the property? Check one.
4 Debtor 1 only
. POLARIS
Model: ———_ 0) Debtor 2 onty
Year: 2015 4 Aa ‘and rr 2 only Current value of the Current value of the
. 30 HRS least one o lebtors and another entire property? portion you own?
Approximate mileage: OC $5,000.00 $5,000.00
Other information: L) Check if this is community property (see

 

instructions)

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Mi No
QC) Yes

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here. —> |__ $66,000.00.

 

 

 

iftisacie Describe Your Personal and Household items

   
   

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

 

| No | GENERAL HOUSEHOLD GOODS
Yes. Describe........ $600.00

 

 

 

7. Electronics

Examples: _ Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
electronic devices including cell phones, cameras, media players, games

 

No

ELECTRONICS i
Yes. Describe........ $200.00

 

 

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
Wi No

L) yes. Describe........

 

 

 

 

Official Form 106A/B Schedule AJB: Property page 3

 
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 6 of 55

Debtor 4 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
carpentry tools; musical instruments

 

No

VARIOUS SPORTING ITEMS
Yes. Describe........ $300.00

 

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

Mi No

CL) Yes. Describe........

 

 

 

 

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

 

No
HES, SH DACCE I
aN Describe....... CLOTHES, SHOES AND ACCESSORIES $500.00

 

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

MI No

L) Yes. Describe........

 

 

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

Mi No

() Yes. Deseribe........

 

 

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

MI No

C) Yes. Describe........

 

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here. -~ $1,600.00

 

 

 

 

laa Describe Your Financial Assets

    

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
1 No
CD YeS ccc ccccssecsessssseceusssssesssssesssssuesesisssssssssssesovessarsesseeeeessessesesessustisisssssnsssseessssesssiiiiuesssassessssaseeeececee Os

 

Official Form 106A/B Schedule A/B: Property page 4
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 7 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

17. Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
similar institutions. If you have multipte accounts with the same institution, list each.

| No
YOS... essences

Institution name:

17.1. Checking account: CHASE BANK $20.00

17.2. Checking account:

 

 

17.3. Savings account:

 

17.4. Savings account:

 

17.5. Certificates of deposit:

 

 

17.6. Other financial account:

 

17.7. Other financial account:

 

17.8. Other financial account:

 

17.9. Other financial account:

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

Mi No

Institution or issuer name:

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

Mi No

C1 Yes. Give specific
information about

 

Name of entity: % of ownership:

 

Official Form 106A/B Schedule A/B: Property page 5
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 8 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
_FirstName = (MiddleName = LastName

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Mi No

C) Yes. Give specific
information about

Issuer name:

 

21. Retirement or pension accounts
Examples. _ Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

Mi No

() Yes. List each account
separately.

Type of account: Institution name:

401(k) or similar plan:

 

Pension plan:

 

IRA:

 

Retirement account:

 

Keogh:

 

Additional account:

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landiords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
others

Institution name or individual:

Electric:

 

Gas:

 

Heating oil:

 

Security deposit on rental unit:

 

Prepaid rent:

 

Official Form 106A/B Schedule A/B: Property page 6
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 9 of 55

 

 

 

 

 

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
_ FirstName Middle Name LastName
Telephone:
Water:
Rented furniture:
Other:
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

24.

25.

27.

Mi No

Issuer name and description:

 

Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(6)(1), 529A(b), and 529(b)(1).

M1 No

 

Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

 

Trusts, equitable or future interests in property (other than anything listed in fine 1), and rights or powers exercisable for your
benefit

Mi No

C1 Yes. Give specific
information about them....

 

 

 

 

Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Intemet domain names, websites, proceeds from royalties and licensing agreements

Wi No

C) Yes. Give specific
information about them...

 

 

 

 

Licenses, franchises, and other general intangibles

Exampkes: Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
professional licenses

MI No

CL) Yes. Give specific
information about them...

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

 

 
eee wae pte

Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 10 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
; First Name Middle Name Last Name

28. Tax refunds owed to you

Wi No

 

C1 Yes. Give specific information about Federal:
them, including whether you
already filed the retums and the State:
TAX OATS... ecesesteees
Local:

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Mi No

L) Yes. Give specific information..........

 

Alimony:
Maintenance:
Support:

Divorce settlement:

 

 

Property settlement:

 

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
Security benefits; unpaid loans you made to someone else
wi No

CL) Yes. Give specific information..........

 

 

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowners, or renter's insurance

Wi No

CJ Yes. Name the insurance company .
of each policy and list its value... Company name: Beneficiary: Surrender or refund value:

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
because someone has died.

Mi No

L) Yes. Give specific information..........

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Mi No

L] Yes. Describe each claim...............

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 11 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

Mi No

Cl Yes. Describe each claim...

 

 

 

 

35. Any financial assets you did not already list

MW No

Ql Yes. Give specific information..........

 

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here. => $20.00

 

 

 

RE vescrive Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
MANo. Go to Part 6.
L)Yes. Go to tine 38.

 

38. Accounts receivable or commissions you already eared

Mi No

CL) Yes. Describe........

 

 

 

 

39. Office equipment, fumishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

Mi No

L) Yes. Describe........

 

 

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

MA No

C) Yes. Describe........

 

 

 

 

41. Inventory

MA No

() Yes. Deseribe........

 

 

 

 

42. Interests in partnerships or joint ventures

Mi No

() Yes. Describe........

Name of entity: % of ownership:

Official Form 106A/B Schedule A/B: Property page 9
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 12 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

%

 

43. Customer lists, mailing lists, or other compilations

Mi No

CI Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

MI No

L) Yes. Describe........

 

 

 

 

44. Any business-related property you did not already list

MI No

(} Yes. Give specific
information.........

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here. ecesaseeasarecsesneseessaseeenes . . > $0.00

 

 

 

 

Por | Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest In.
If you own or have an interest in farmland, list it in Part 1.
46. Doyou own or have any legal or equitable interest in any farm- or commercial fishing-related property?

WANo. Go to Part 7.

Cl Yes. Go to line 47.

 

47. Farmanimals
Examples. Livestock, poultry, farm-raised fish

MA No

 

 

 

 

48. Crops—either growing or harvested

Mi No

C) Yes. Give specific
information.............

 

 

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

Official Form 106A/B Schedule AJB: Property page 10

 
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 13 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)

First Name Middie Name Last Name

51. Any farm- and commercial fishing-related property you did not already list

MI No

 

C1 Yes. Give specific

 

 

 

_ §2. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here. >

 

EA ve scrine All Property You Own or Have an Interest in That You Did Not List Above

 

 

 

$0.00

 

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

MI No

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here.....................0.cccceeseeeeeeeeceeee ->

-Flaa:te List the Totals of Each Part of this Form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55. Part 1: Total real estate, line 2.0.0... ” ecssesenesensesesssssaseasactsssteesenensessassesseeeaeens > $0.00
56. Part 2: Total vehicles, line 5 $66,000.00

57. Part 3: Total personal and household items, line 15 $1,600.00

58. Part 4: Total financial assets, line 36 $20.00

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61.............. $67,620.00 | Copy personal property total—> fF $67,620.00

63. Total of all property on Schedule A/B. Add line 55 + line 62 $67,620.00

Official Form 106A/B Schedule A/B: Property page 11
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 14 of 55

Fill in this information to identify your case:

Debtor 1 CHAD DAVID MONTGOMERY
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southem District of Texas

Case number L} Check if this is an
(if known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.

Part 4:| Identify the Property You Claim as Exempt

Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
() You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Wi You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

1.

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

  

Brief description: A

 

 

 

 

 

 

 

 

 

,000.00 11 U.S.C. § 522(d)(2
2014 CHEVY MALIBU $6,000.00 a $5222)
CI 100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 3.1
Brief description:
. 11 U.S.C. § 522(d)(2
2019 FORD F-150 $45,000.00 “i $0.00 $522(0)(2)
C) 100% of fair market value, up to
Line from any applicable statutory limit

 

Schedule AB: 3.2

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
Mi No
(J) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
LJ No
L} Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 15 of 55

Debtor 1 CHAD DAVID
First Name Middle Name

MONTGOMERY
Last Name

Case number (if known)

Flies Additional Page

    

Brief description:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, 1 U.S.C. § 522(d)(2
2015 POLARIS $5,000.00 ri $0.00 §522(0)(2)
CL) 100% of fair market value, up to
Line from any applicable statutory limit
Schedule AB: 34
Brief description: A 00 +1 USC, § 5220)(3)
GENERAL HOUSEHOLD GOODS $600.00 $600. —
L) 100% of fair market value, up to
Line from any applicabie statutory limit
Schedule A/B: 6
Brief description: wi 00.00 M1 USC. § 522143)
ELECTRONICS $200.00 $200. —
LL} 100% of fair market value, up to
Line from any applicable statutory limit
Schedule A/B: 7
Brief description: wi 0 USC. § 522(0)3)
VARIOUS SPORTING ITEMS $300.00 $300. ——
LD 100% of fair market value, up to
Line from any applicable statutory limit
' Schedule A/B: 9
Brief description: wi 00 11 U.S.C. § 522(4)(3)
CLOTHES, SHOES AND ACCESSORIES $500.00 $500. —
L) 100% of fair market value, up to
Line from any applicable statutory limit
Schedule AB: 1
_Brief description: 1 20.00 11 U.S.C. § 522(d)(5)
’ CHASE BANK $20.00 $20: —
Checking account L) 100% of fair market value, up to
any applicable statutory limit
Line from
Schedule AB: 17
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 16 of 55

Fill in this information to identify your case:

Debtor 1 CHAD DAVID MONTGOMERY
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: Southern District of Texas

Case number C) Check if this is an
(if known) amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).

1. Do any creditors have claims secured by your property?
LINo. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Wyes. Fill in all of the information below.

eas: All Secured Claims

2 Listall secured claims. If a creditor has more than one secured claim, list the creditor separately for
each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much
as possible, list the claims.in alphabetical:order according to the creditor's name:

 

 

 

 

 

 

 

 

[2.1] FORD CREDIT Describe the property that secures the claim: $46,000.00 $45,000.00 $1,000.00

Creditors Name 2019 FORD F-150
PO BOX 152271
Number Street
Irving, TX 75018 As of the date you file, the claim is: Check al that apply.
City State — ZIP Code CO) contingent

0 owes the debt? Check one. (J Untiquidated
Aleta only Qisputed

Debtor 2 only Nature of lien. Check all that apply.
Ly Debtor 1 and Debtor 2 only Clan agreement you made (such as mortgage or
(CJAt least one of the debtors and another secured car loan)
Check if this claim relates to a Cl statutory lien (such as tax lien, mechanic's lien)

community debt (2) Judgment lien from a lawsuit
Date debt was Incurred (J other (including a right to offset)

meee ee vcs wre eral St 4 digits of account number — mem osnree

Add the dollar value of your entries in Column A on this page. Write that number here: oe ____ $46,000.00

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2

 
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 17 of 55

Debtor 1

CHAD
First Name

DAVID

Additional Page

 

Middle Name

MONTGOMERY
Last Name

After listing any entries on this page, number them beginning with
2.3, followed by 2.4, and so forth.

 

[2.4 FREEDOM ROAD FINANCIAL

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe the property that secures the claim: $6,000.00 $10,000.00 $0.00
Creditor's Name 2016 ARTTICAT
10605 DOUBLE R BV 100
Number Street
City State ZIP Code (Contingent
0 owes the debt? Check one. (unliquidated
Oost ‘only CDisputed
a Debtor 2 only Nature of lien. Check all that apply.
Debtor 1 and Debtor 2 only Wan agreement you made (such as mortgage or
CJat least one of the debtors and another secured car loan)
Ci check if this claim relates to a statutory lien (such as tax lien, mechanic's lien)
community debt () Judgment lien from a lawsuit
Date debt was incurred Nother (including a right to offset)
Last 4 digits of account number — —— —
[23 SYNCHRONY BANK Describe the property that secures the claim: $2,213.00 $5,000.00 $0.00
Creditor's Name 2015 POLARIS
POLARIS CONSUMER
PO BOX 965073 sevens
Number Street As of the date you file, the claim is: Check all that apply.
Orlando, FL 32896 CiContingent
City State ZIP Code () Untiquidated
0 owes the debt? Check one. () Disputed
Debtor 1 only Nature of lien. Check all that apply.
Cy Debtor 2 only Wan agreement you made (such as mortgage or
() Debtor 4 and Debtor 2 only secured car loan)
LIAt least one of the debtors and another L) Statutory lien (such as tax lien, mechanic's lien)
() Check if this claim relates to a OQ Judgment lien from a lawsuit
community debt Clother (including a right to offset)
Date debt was incurred
Last 4 digits of account number __ _— _ __
Add the dollar value of your entries in Column A on this page. Write that number here: $8,213.00
A et hems eames pete se De en ne vie pe eR tees fe ee “ ~ veo SS es
If this is the last page of your form, add the dollar value totals from all pages. Write that number $54,213.00 |

here:

Official Form 106D

 

 

 

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 18 of 55

Fill in this information to identify your case:
Debtor 1 CHAD DAVID MONTGOMERY
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Texas

Case number 1) Check if this is an
(if known) amended filing

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims 1215

_ Beas complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. ff more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 

Part 4: [A All of Your PRIORITY Unsecured Claims

 

1. aR any creditors have priority unsecured claims against you?
No. Go to Part 2.

C) Yes.

2. List all of your priority unsecured claims. If a.creditor has more than one priority. unsecured claim, list the creditor separately for each claim. For each claim listed,
identify what type of claim itis. If a cdaim has:both priority and nonpriority amounts, list that aim here and show both priority and nonpriority amounts. As much as
possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

Priority Creditors Name Last 4 digits of account number
When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that
apply.
QO) Contingent
City State ZIP Code UO Uniiquidated
L} Disputed
Who incurred the debt? Check one.
CJ Debtor 1 only Type of PRIORITY unsecured claim:
CQ Debtor 2 only C) Domestic support obligations
{2 Debtor 1 and Debtor 2 only C1 Taxes and certain other debts you owe the
C) Atleast one of the debtors and another government 7
C1 Check ff this claim is fora community debt Q) Claims for death or person injury while you were
intoxicated
ee claim subject to offset? QO other. s pecify
C] Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 7
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 19 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

era «ise All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
CJ No. You have nothing to report in this part. Submit this form to the court with your other schedules.

wi Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the-creditor separately foreach claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds’ a particular claim, list the other creditors.in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

 

 

 

Part 2.
[41 ] COMENITY CAPITAL BANK Last 4 digits of account number —____ ——___ $315.0
Nonpriority Creditors Name When was the debt Incurred? 49
FOBOK 1e2te As of the date you file, the claim is: Check all that apply.
Columbus, OH 43218 Q) Contingent
City State ZIP Code Q) unliquidated
Who incurred the debt? Check one. U) Disputed
A debtor 1 only Type of NONPRIORITY unsecured claim:
[1 Debtor 2 only (1 Student loans
CQ) Debtor 1 and Debtor 2 only Q Obligations arising out of a separation agreement or
0 Atleast one of the debtors and another divorce that you did not report as priority claims
© Check if this claim is fora community debt Q sensi pension or profit-sharing plans, and other
Is the claim subject to offset? wi Other. Specify
No CHARGE CARD
C] Yes
[42 ] COMENITY CAPITAL BANK Last 4 digits of account number —__ $100.00
Nonpriority Creditors Name When was the debt incurred? _04/13/2019
EOBOK teat As of the date you file, the claim is: Check all that apply.
Columbus, OH 43248 Contingent
City State___ZIP Code Q) Unliquidated
Who incurred the debt? Check one. Q) Disputed
Debtor 1 only ‘Type of NONPRIORITY unsecured claim:
C) Debtor 2 only C) Student loans
() Debtor 1 and Debtor 2 only Q Obligations arising out of a separation agreement or
(2 Atleast one of the debtors and another divorce that you did not report as priority claims
OQ) Check if this claim is fora community debt QO ae persion or profit-sharing plans, and other
Is the claim subject to offset? J other. Specify
No CHARGE ACCOUNT
C) Yes
[43 | COMMONWEALTH FINANCIAL Last 4 digits of account number —___ $270.00.

 

Nonprionity Creditors Name When was the debt incurred? _ 09/10/2018

 

 

DAS MAN ST Street As of the date you file, the claim is: Check ail that apply.
Scranton, PA 18519 Q) Contingent
City State ZIP Code QO) unliquidated
Who incurred the debt? Check one. OQ) Disputed
Debtor 1 only Type of NONPRIORITY unsecured claim:
C) Debtor 2 only Q) Student loans

Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

(1 Debtor 1 and Debtor 2 only QO
QO) Debts to pension or profit-sharing plans, and other
vi

C) Atleast one of the debtors and another
C1 Check if this claim ts for a community debt

similar debts
Is the claim subject to offset? Other. Specify
No Collection Agency
CO Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 2 of 7
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 20 of 55

Debtor 4 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middie Name Last Name

Care vo NONPRIORITY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.

 

 

 

 

 

 

 

 

 

 

[a4 | Jer FERSON CAP ITA. SYSTEMS Last 4 digits of account number ___ ——_— $1,215.00
onpriority Creditor's Name When was the debt incurred? 10/03/2019
16 MCLELAND RD
Number Street As of the date you file, the claim is: Check all that apply.
Saint Cloud, MN 56303 ) Contingent
City State ZIP Code C2 Unliquidated
Who incurred the debt? Check one. U Disputed
SA Debtor 1 only Type of NONPRIORITY unsecured claim:
{1 Debtor 2 only CJ Student toans
CQ) Debtor 1 and Debtor 2 only Q) Obligations arising out of a separation agreement or
C Atleast one of the debtors and another divorce that you did not report as priority claims
CO) Cheek if this claim is fora community debt QC) Debts to pension or profit-sharing plans, and other
similar debts
te ?
A claim subject to offset wi Other. Specify
No Collection Agency
ves a —
[45 ] Kay JEWELERS _ Last 4 digits of account number —_____ ——_—_ sn.
vs "
Nonpriority Creditor's Name When was the debt incurred? 11/25/2012
P.O BOX 4485
Number Street As of the date you file, the claim is: Check all that apply.
Beaverton, OR 97076 C1 Contingent
City State ZIP Code CQ Unliquidated
Who incurred the debt? Check one. ( Disputed
WA Debtor 1 onty Type of NONPRIORITY unsecured claim:
C} Debtor 2 onty (J Student loans
() Debtor 1 and Debtor 2 onty Q Obligations arising out of a separation agreement or
O Atleast one of the debtors and another divorce that you did not report as priority claims
Q Check if this claim is fora community debt QO) Debts to pension or profit-sharing plans, and other
similar debts
ji ?
we claim subject to offset wi Other. Specify
No CHARGE ACCOUNT
Q) Yes
27,245.00
[46 LENDING CLUB , Last 4 digits of account number —______ $21.25.
en ttanker srazoe When was the debt incurred? 05/31/2016
Number Street As of the date you file, the claim is: Check all that apply.
Oakland, CA 94605 Q) Contingent
City State ZIP Code QO) unliquidated
Who incurred the debt? Check one. C) Disputed
SA Debtor 1 only Type of NONPRIORITY unsecured claim:
C) Debtor 2 only C) Student loans
C1 Debtor 1 and Debtor 2 only Q Obligations arising out of a separation agreement or
Q) Atleast one of the debtors and another divorce that you did not report as priority claims
O) check if this claim Is fora community debt C} Debts to pension or profit-sharing plans, and other
Is the clai hiect to offset? similar debts
J @ Claim subj 0 Of Mi Other. Specify
No LOAN
UO Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 3 of 7
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 21 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middie Name Last Name

eee vou NONPRIORITY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.

 

 

 

 

 

 

 

 

 

 

[47 LVNV FUNDING. uc Last 4 digits of account number —_____ $1,053.00
jo}
npriority Creditors Name When was the debt incurred? _02/26/2019
PO BOX 1269
Number Street As of the date you file, the claim is: Check all that apply.
Greenville, SC 29602 U1 Contingent
City State ZIP Code C1) Unliquidated
Who incurred the debt? Check one. O) Disputed
A Debtor 4 only ‘Type of NONPRIORITY unsecured claim:
(2 Debtor 2 only Q) Student loans
(2) Debtor 4 and Debtor 2 only OQ Obligations arising out of a separation agreement or
O) Atleast one of the debtors and another divorce that you did not report as priority claims
2 Check if this claim is fora community debt 1} Debts to pension or profit-sharing plans, and other
similar debts
the clai lect to offset?
a e claim subject to o Mi Other. Specify
No Collection Agency
CL} Yes
925.00
[48 LVNV FUNDING. ue Last 4 digits of account number —___ — 820
Nonpriority Creditors Name When was the debt incurred? _02/26/2019
P.O BOX 1269 .
Number Steet As of the date you file, the claim is: Check ail that apply.
Greenville, SG 29602 ) Contingent
City State ZIP Code C) Uniiquidated
Who incurred the debt? Check one. ©) Disputed
WA Debtor 1 only Type of NONPRIORITY unsecured claim:
CJ Debtor 2 only () Student loans
CJ Debtor 1 and Debtor 2 only QO Obligations arising out of a separation agreement or
CD Atleast one of the debtors and another divorce that you did not report as priority claims
O Check if this claim is fora community debt QO) Debts to pension or profit-sharing plans, and other
Is the cla ject to offset? similar debts
os 1 claim subject to o' M Other. Specify
No Collection Agency
Q) Yes
[49 ] SHELL FEDERAL CREDIT UNION Last 4 digits of account number —_____ $14,079.00
Nonpriority Creditor's Name
PO BOX578 When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that apply.
Deer Park, TX 77536 O Contingent
City State ZIP Code OQ) unliquidated
Who incurred the debt? Check one. QO Disputed
Mi Debtor 1 only Type of NONPRIORITY unsecured claim:
O) Debtor 2 only (Y Student loans
CY Debtor 1 and Debtor 2 only C) Obligations arising out of a separation agreement or
C) Atleast one of the debtors and another divorce that you did not report as priority claims
Q) Check if this claim is for a community debt C1 Debts to pension or profit-sharing plans, and other
Is the claim subject to offset? wh similar debts
wi Other. Specify
No LOAN
C] Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4 of 7
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 22 of 55

Debtor 1 CHAD DAVID
First Name Middle Name

MONTGOMERY
Last Name

Case number (if known)

ea vous NONPRIORITY Unsecured Claims - Continuation Page

_ After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.

{4.10] SYNCHRONY BANK

Last 4 digits of account number

 

 

 

 

Nonpriori itor's N
onprioniy Creditors Name When was the debt incurred? 11/20/2016
JC PENNEY as
As of the date you file, the claim is: Check all that apply.

PO BOX 965007 Q .

Number Street Contingent

Orlando, FL 32896 C1 unliquidated
City State ZIP Code Q) Disputed

Who incurred the debt? Check one. Type of NONPRIORITY unsecured claim:

Debtor 4 onty Q) Student toans

CQ) Debtor 2 only Obligations arising out of a separation agreement or

QO) Debtor 1 and Debtor 2 only

Q) Atleast one of the debtors and another

CL) Check if this claim is for a community debt
Is the claim subject to offset?

Wi No

C) Yes

41 WAYPOINT RESOURCE GROUP LLC
Nonpriority Creditor's Name

divorce that you did not report as priority claims

QO

QO Debts to pension or profit-sharing plans, and other
similar debts

wi

Other. Specify
CHARGE CARD

Last 4 digits of account number
When was the debt incurred?

 

 

P.O BOX 8588

Number Street As of the date you file, the claim is: Check all that apply.
Round Rock, TX 78683 C1 Contingent

City State ZIP Code CD unliquidated

Who incurred the debt? Check one. C) Disputed

WA Debtor 4 onty ‘Type of NONPRIORITY unsecured claim:

C2 Debtor 2 onty O) Student toans

CJ Debtor 1 and Debtor 2 only
CJ Atleast one of the debtors and another
L) Check if this claim Is for a community debt

QO Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

O Debts to pension or profit-sharing plans, and other

 

 

 

Is the claim subject to offset? wo similar debts
A N Other. Specify
0 Collection Agency
LD Yes
4.12 Wr l DILLARDS r Last 4 digits of account number
enaox ety s Name When was the debt incurred? _02/24/2008
Number Street As of the date you file, the claim is: Check all that apply.
Des Moines, IA 50306 1 Contingent
City State ZIP Code QQ) Unliquidated
Who incurred the debt? Check one. O) Disputed
MA Debtor 1 only Type of NONPRIORITY unsecured claim:
Q) Debtor 2 only LJ Student loans

C) Debtor 1 and Debtor 2 only

() Atleast one of the debtors and another

Q) Check if this claim is for a community debt
Is the claim subject to offset?

WM No

LY Yes

Official Form 106E/F

Q Obligations arising out of a separation agreement or
divorce that you did not report as priority claims

C1) debts to pension or profit-sharing plans, and other
similar debts

4} Other. Specify
CHARGE CARD

Schedule E/F: Creditors Who Have Unsecured Claims

 

$134.00

$2,530.00

page 5 of 7

 
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 23 of 55

Debtor 4 CHAD

First Name

DAVID
Middle Name

MONTGOMERY
Last Name

Case number (if known)

aa List Others to Be Notified About a Debt That You Already Listed

5. Use this page only If you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
if you have more than one creditor for any of the debts that you listed in Parts 4 or 2, list the additional creditors here. If you do not have additional persons
to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACADEMY

Name

1800 N MASON RD
Number Street

Katy, TX 77449
City State ZIP Code
VERIZON WIRELESS

Name

P O BOX 26055

Number Street

MINNEAPOLIS, MN 55426
City State ZIP Code
WALMART

Name

P O BOX 530927

Number Street

ATLANTA, GA 30353
City State ZIP Code
LOWE'S

Name

1804 HALL AVE

Number Street

Littlefield, TX 79339

City State ZIP Code
BOOT BARN

Name

15345 BARRANCA PKWY

Number Street

Irvine, CA 92618
City State ZIP Code
COMCAST

Name

1701 JOHN F KENNEDY BLVD

Number Street

PHILADELPHIA, PA 19103
City State ZIP Code

BUCKING HORSE EMERGENCY PHYSICIANS LLC

 

Name
13111 EAST FWY
Number Street
Houston, TX 77015
City State

ZIP Code

 

Name

 

Number Street

 

 

City State

Official Form 106E/F

ZIP Code

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.1 of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
wi Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.4 of (Check one): C) Part 1: Creditors with Priority Unsecured Ciaims
| Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.7 of (Check one): L) Part 1: Creditors with Priority Unsecured Claims
wi Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 48 of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
1} Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.2 _ of (Check one): CL) Part 1: Creditors with Priority Unsecured Claims
4 Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.11 of (Check one): LQ Part 1: Creditors with Priority Unsecured Claims
wi Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 4 or Part 2 did you list the original creditor?

Line 4.3 _ of (Check one): CL} Part 4: Creditors with Priority Unsecured Claims
wi Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

of (Check one); GI] Part 1: Creditors with Priority Unsecured Claims
(} Part 2: Creditors with Nonpriority Unsecured Claims

Line

 

Last 4 digits of account number

Schedule E/F: Creditors Who Have Unsecured Claims
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 24 of 55

Debtor 1 CHAD DAVID
First Name Middle Name

MONTGOMERY
Last Name

Part a: EO the Amounts for Each Type of Unsecured Claim

Case number (if known)

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each

type of unsecured claim.

_ 6a. Domestic support obligations

 

6b. Taxes and certain other debts you owe the
government

6c. Claims for death or personal injury while you
were intoxicated

| 6d. Other. Add all other priority unsecured claims.
White that amount here.

6e. Total. Add lines 6a through 6d.

 

 
 
 
 
 
 
 
 
 
  

6f. Student loans

; 6g. Obligations arising out of a separation

: agreement or divorce that you did not report as
priority claims

6h. Debts to pension or profit-sharing plans, and
other similar debts

6i. Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

 

Official Form 106E/F

6c.

6f.

6g.

Gi.

6j.

Schedule E/F: Creditors Who Have Unsecured Claims

 

$0.00

$0.00

$0.00

 

 

$0.00

 

 

 

$0.00

$0.00

$60,566.00

 

 

$60,566.00

 

 

page 7 of 7
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 25 of 55

Fill in this information to identify your case:

Debtor 1 CHAD DAVID MONTGOMERY
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Texas

Case number CV Check if this is an
(if known) amended filing

 

 

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases 12145

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).
1. Doyou have any executory contracts or unexpired leases?
wi No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
(C) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106AV8).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.

 

 

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street

 

City State ZIP Code

23

 

Name

 

Number Street

 

City State ZIP Code

24

 

Name

 

Number Street

 

City State ZIP Code

Officiat Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of 1
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 26 of 55

Fill in this information to identify your case:
Debtor 1 CHAD DAVID MONTGOMERY
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Texas

Case number C) Check if this is an
(if known) amended filing

 

 

Official Form 106H

Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

1. Doyou have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

MINo
L)yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and temtories include Arizona, Califormia, Idaho,
Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

MANo. Go to line 3.
C)yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
LJNo

(-) Yes. In which community state or territory did you live? Fill in the name and current address of that person.
ity ory

 

Name

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

   
 

 

 

 

CU Schedule D, line
Name OSchedule E/F, line
Number Street (Schedule G, line
City ' State ZIP Code

Official Form 106H Schedule H: Your Codebtors page 1 of 1
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 27 of 55

Fill in this information to identify your case:

 

 

 

 

 

Debtor 1 CHAD DAVID MONTGOMERY
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name Check if this is:
United States Bankruptcy Court for the: Southern District of Texas Cl An amended filing
Qa supplement showing postpetition

Case number eS chapter 13 income as of the following date:
(if known)

MM/DD/YYYY

Official Form 1061

Schedule I: Your Income 12/45
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your

spouse Is not filing with you, do not include Information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.

Ga Describe Employment

{. Fillin your employment

 

 

 

 

 

information.
ifyou have more than one job, Employment status Wemployed C Not Employed CJ Employed C Not Employed
attach a separate page with
information about additional Occupation DRIVER
employers.
Include part time, seasonal, or Employer's 3 CASUEL DRIVER
self-employed work.
Employer's address 440 BENMAR DR #100
Occupation may include student Number Street Number Street

or homemaker, if it applies.

 

 

Houston, TX 77060
City State Zip Code City State Zip Code

How long employed there? 9 months

er Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
are separated.

If you or your norfiling spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
attach a separate sheet to this form.

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

 

 

 

 

 

 

 

deductions.) If not paid monthly, calculate what the monthly wage would be. 2. $2,600.00 $0.00
3. Estimate and fist monthly overtime pay. 3. + $0.00 + $0.00
4. Calculate gross income. Add line 2 + line 3. 4. __$2,600.00 $0.00

Official Form 106! Schedule I: Your Income page 1
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 28 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)

First Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copy lime 4 Were... ec ceccesceseneeseesesstenvecsesusanesseeaseasecansnstateseneseners > 4 $2,600.00 $0.00
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a $628.33 $0.00
5b. Mandatory contributions for retirement plans 5p. $0.00 $0.00
5c. Voluntary contributions for retirement plans 5c. $0.00 $0.00
5d. Required repayments of retirement fund loans 5d $0.00 $0.00
5e. Insurance 5e $108.33 $0.00
5f. Domestic support obligations 5f. $0.00 $0.00
5g. Union dues 6g. _ $0.00 ____—_—S$0.00
5h. Other deductions. Specify: sh. + $000 t#__ $0.00
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h. 6. $736.67 __ $0.00.
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $1,863.33 $0.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross receipts,
ordinary and necessary business expenses, and the total monthly net income. 8a. $0.00 $0.00
8b. Interest and dividends 8b. $0.00 __$0.00_
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. $0.00 $0.00
8d. Unemployment compensation &d. $0.00 $0.00
8e. Social Security 8e. $0.00 $0.00
8f. Other government assistance that you regularty receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: 8F. $0.00 $0.00
8g. Pension or retirement income 8g. $0.00 $0.00
8h. Other monthly income. Specify: 8h. + $0.00 + $0.00.
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. $0.00 $0.00.
10. Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse 10. $1,863.33 | + $0.00 | = $1,863.33 | :
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 1.+ $0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The resuit is the combined monthly income. Write that
amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies 12. $1,863.33
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
Wino. |
(Yes. Explain:
Official Form 1061 Schedule I: Your Income page 2

 
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 29 of 55

Fill in this information to identify your case:

Debtor 1 CHAD DAVID MONTGOMERY
First Name Middie Name Last Name Check if this is:

Debtor 2 CJAn amended filing

(Spouse, if filing) First Name Middle Name Last Name Oa supplement showing postpetition

United States Bankruptcy Court for the: Southern District of Texas chapter 13 income as of the following date:

Gan “ee MM/DD/YYYY
nown,

 

 

Official Form 106J

Schedule J: Your Expenses 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supptying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

ERIE bescrite Your Household

1. Is this a joint case?

 

 

 

 

 

MANo. Goto line 2.
CL) Yes. Does Debtor 2 live ina separate household?
QNo
LlYes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2. Do you have dependents? Min 0
Do not list Debtor 1 and O0yes. Fill out this information for Dependent's relationship to Dependent's Does dependent live
Debtor 2. each dependent... Debtor 1 or Debtor 2 age with you?
Do not state the ndents' names.
depe CJNo. C)yYes.
CJNo. C)yes.
CINo. Cves.
QINo. Cyres.
LINo. Oives.

 

‘3. Doyour expenses include expenses 1] No
of people other than yourself and Oves
your dependents?

Part 2: CE Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after.
the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date. i

- Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included It on Schedule /: Your Income (Official Form 1061.)

 

4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
ground or lot. 4. $525.00

If not included in tine 4:

4a. Real estate taxes 4a «8.00
4b. Property, homeowner's, or renter's insurance 4b. 80.00
4c. Home maintenance, repair, and upkeep expenses 4c. $0.00
4d. Homeowner's association or condominium dues 4d. $0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 30 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

 

 

 

 

 

 

 

5. Additional mortgage payments for your residence, such as home equity loans 5.
6. Utilities:
6a. Electricity, heat, natural gas 6a. $100.00
6b. Water, sewer, garbage collection 6b. $40.00
6c. Telephone, cell phone, Intemet, satellite, and cable services 6c. $120.00
6d. Other. Specify: 6d. $0.00
7. Food and housekeeping supplies 7. $200.00
8. Childcare and children’s education costs 8. $0.00
9. Clothing, laundry, and dry cleaning 9. $400.00
10. Personal care products and services 10. $50.00
11. Medical and dental expenses 11. $0.00
12. Transportation. Include gas, maintenance, bus or train fare.
Do not indude car payments. 12. $160.00,
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $0.00
14. Charitable contributions and religious donations 14. $0.00
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a, —________0.0
15b. Health insurance 15b. —____ 80.00
15¢. Vehicle insurance 15¢. ——___ 8150.00
15d, Other insurance. Specify: 15d. —_______ $0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. i BOO
17. Installment or lease payments:
17a. 700.00
17a. Car payments for Vehicle 1 17 270.0
17b. Car payments for Vehicle 2
17c. $180.00
17c, Other. Specify: ATV
17d. $105.00
17d. Other. Specify: ATV
18. Your payments of alimony, maintenance, and support that you did not report as deducted
from your pay on line 5, Schedule |, Your Income (Official Form 106). 18. 80.00
19. Other payments you make to support others who do not live with you.
Specify: 19. $0.00
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.
20a. Mortgages on other property 20a. 80.00
20b. Real estate taxes 20b. $0.00
20c. Property, homeowner's, or renter's insurance 20c. $0.00
20d. Maintenance, repair, and upkeep expenses 20d. $0.00
20e. Homeowner's association or condominium dues 20e. $0.00

 

Official Form 106J Schedule J: Your Expenses page 2 :
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 31 of 55

Debtor 4 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

21. Other. Specify: 21. + $0.00

 

22. Calculate your monthly expenses.

22a. Add lines 4 through 21. 22a. $2,730.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $0.00

22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $2,730.00

23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule /. 23a ($1,863.33
23b. Copy your monthly expenses from line 22c above. 23b. - $2,730.00

 

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income. 23. _____ ($866.67)

 

 

 

24. Doyou expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

MINo.
Oves.

None

Official Form 106J Schedule J: Your Expenses page 3
Case 20-31160 Documenti-1 Filed in TXSB on 02/20/20

Fill in this information to identify your case
Debtor 1 CHAD DAVID MONTGOMERY
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Texas

Case number
(if known)

 

 

Official Form 106Dec

Declaration About an Individual Debtor's Schedules
If two married people are filing together, both are equally responsible for supplying correct information.

 

Page 32 of 55

LL) Check if this is an
amended filing

12/15

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or

property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

as: Below

Did you pay or agree to pay someone who is NOT an attomey to help you fill out bankruptcy forms?
CINo

Wives. Name of person KENDALL J RADLEY . Attach Bankruptcy Petition Preparers Notice, Declaration, and Signature

(Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and that they are true and correct.

an FL ,

Ke DAVID MONTGOMERY, Detlef

 

nodule Date—__
MM//DD/ YYYY MM/ DD/ YYYY

Official Form 106Dec Declaration About an Individua! Debtor's Schedules
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 33 of 55

Fill in this information to identify your case:
Debtor 1 CHAD DAVID MONTGOMERY
First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Texas

Case number C} Check if this is an
(if known) amended filing

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy — 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. tf more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

aa Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?
() Married
Wf Not married

2. During the last 3 years, have you lived anywhere other than where you live now?
vA No

(C) Yes. List all of the places you lived in the last 3 years. De not include where you live now.

 
 

 

 

 

 

 

 

 

 

 

 

 

 

QO Same as Debtor 1 Q Same as Debtor 1
From From
Number Street To Number Street To
City State ZIP Code City State ZIP Code
) Same as Debtor 1 i} Same as Debtor 1
From From
Number Street To Number Street To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?( Community property states and temtories
include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wi No

{) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Officiat Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 34 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

LI No
MA Yes. Fill in the details.

 

Sources of income Gross Income Sources of income Gross Income
Check all that apply. (before deductions and Check all that apply. (before deductions and
exclusions) exclusions)
From January 4 of current year until the Wi wages, commissions, $3,961.00 L) wages, commissions,
date you filed for bankruptcy: bonuses, tips ce aL bonuses, tips
L) Operating a business (J Operating a business
For last calendar year: () wages, commissions, Cl wages, commissions,
(January 1 to December 31,2019 _) bonuses, tips bonuses, tips
YYYY () Operating a business (.) Operating a business
For the calendar year before that: Q) Wages, commissions, C) Wages, commissions,
(January 1 to December 31,2018 _) bonuses, tips bonuses, tips
YYYY (J Operating a business () Operating a business

5. Did you receive any other income during this year or the two previous calendar years?

Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
have income that you received together, list it only once under Debtor 1.

WZ No

() Yes. Fill in the details.

 

Sources of income Gross income fromeach Sources of income Gross Income from each
Describe below. source Describe below. Source
(before deductions and (before deductions and
exclusions) exclusions)

From January 1 of current year until the
date you filed for bankruptcy:

 

 

 

For last calendar year:

(January 1 to December 31, 2019 )
YYYY

 

 

 

For the calendar year before that:

(January 1 to December 31, 2018 )
YYYY

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 35 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middie Name Last Name

fan List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
LINo. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an

individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

CINo. Go to line 7.

ClyYes. _ List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Wives. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

LINo. Go to line 7.

Mves. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attomey for

 

 

 

 

this bankruptcy case.
() Mortgage

FORD CREDIT 02/01/2020 $2,100.00 $46,000.00 wh
Creditor's Name Car

PO BOX 152271 01/01/2020 C)credit card
Number Street QO Loan repayment

12/01/2019 .

Irving, TX 75015 —_——se or (Suppliers or vendors

City State ZIP Code Qother

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
Officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

MNo

(1 Yes. List all payments to an insider.

 

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 36 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
Include payments on debts guaranteed or cosigned by an insider.

MNo

(Ves. List ali payments that benefited an insider.

 

 

Insider's Name

 

Number = Street

 

 

City State ZIP Code

EERE teontiry Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
disputes.

CINe
Wives. Fill in the details.

 

Case title  LVNVFUNDING LLC v. DEBT

HARRIS COUNTY PRECINCT 3 PLACE WiPending

 

CHAD MONTGOMERY 2
Court Name Con appeal
Case number 193200476215 C) Concluded
701 WEST BAKER ROAD

 

‘Number Street

Baytown, TX 77521
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

WANo. Go to line 11.
(.) Yes. Fill in the information below.

 

 

 

Creditor's Name

 

    

 

 

Number Street Explain what) ned —
(Property was repossessed.
(1 Property was foreclosed.
() Property was gamished.
City State ZIP Code () Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 37 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
to make a payment because you owed a debt?

MiNo

UYes. Fill in the details.

 

 

Creditor’s Name

 

 

Number Street

 

City State ZIP Code

Last 4 digits of account number: XXXX-__. — _. —

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
receiver, a custodian, or another official?

MINo
L)ves

 

areas Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

MINo

LJ Yes. Fill in the details for each gift.

 

 

 

Person to Whom You Gave the Gift

 

 

 

Number = Street

 

City State ZIP Code

Person's relationship to you

14, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

MiNo

C1 Yes. Fill in the details for each gift or contribution.

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 38 of 55

 

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

 

          

 

 

Charity’s Name

 

 

 

Number Street

 

City State ZIP Code

erase Certain Losses

15, Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?
Wl No

(LJ) ves. Fill in the details.

   

 

 

   

Cas Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
seeking bankruptcy or preparing a bankruptcy petition?
Include any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

QNo
Wyes. Fill in the details.

KENDALL RADLEY
Person Who Was Paid

 

02/10/2020 $199.00

2104 BERRY ST
Number = Street

 

Houston, TX 77004
City State ZIP Code

 

 

Email or website address

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 39 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MINo

(Yes. Fill in the details.

 

 

Person Who Was Paid

 

 

Number = Street

 

 

 

City State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).

Do not include gifts and transfers that you have already listed on this statement.

Wino

{J Yes. Fill in the details.

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary? (These are
often called asset-protection devices.)

MANo

(] Yes. Fill in the details.

 

Name of trust

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 40 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

liste List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
cooperatives, associations, and other financial institutions.

Mino

(LL Yes. Fill in the details.

 

 

Name of Financial institution

 

XOOXKXK- (Checking
(Savings
(Money market
(-) Brokerage
(Jother

 

Number Street

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
valuables?

MINo

(1yes. Fill in the details.

 

LINo

Name of Financial Institution Name Lyes

 

 

Number Street Number = Street

 

 

City State ZIP Code

 

City State ZIP Code

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

Wino

(1 Yes. Fill in the details.

  

 

 

 

 

 

Whio else has or had access'to it?
QINo
Name of Storage Facility Name yes
Number Street Number Street
City State ZIP Code
City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuats Filing for Bankruptcy page 8
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 41 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.
wi No

LJ Yes. Fill in the details.

 

 

 

Owner's Name Number Street

 

Number Street

 

City State ZIP Code

 

 

City State ZIP Code

Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

m_ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,

or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
wastes, or material.

m Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or ulilize it,
including disposal sites.

ws Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

MNo

(J) Yes. Fill in the details.

 

 

 

 

 

Name of site Governmental unit
Number = Street Number Street

City State ZIP Code
City State ZIP Code

25. Have you notified any governmental unit of any release of hazardous material?
wi No

(dyes. Fill in the details.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 42 of 55

Debtor 1 CHAD DAVID MONTGOMERY
First Name Middle Name Last Name

Case number (if known)

 

 

 

 

 

 

Name of site Governmental unit
Number Street Number = Street

City State ZIP Code
City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

WINo

Yes. Fill in the details.

 

 

 

 

 

Case title (}Pending
Court Name
(Jon appeal
Liconcluded
Number Street
Case number

 

City State ZIP Code

faa Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
(.) A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
(CO) Amember of a limited liability company (LLC) or limited liability partnership (LLP)
(2) A partner in a partnership
O An officer, director, or managing executive of a corporation
() An owner of at least 5% of the voting or equity securities of a corporation
MANo. None of the above applies. Go to Part 12.

J] Yes. Check all that apply above and fill in the details below for each business.

 
 

 

Name

 

Number Street

 

 

From ——._-_____ To

 

City State ZIP Code

‘Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 43 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
or other parties.

Wino

O)ves. Fill in the details below.

 

 

Name MM/DD/YYYY

 

Number Street

 

 

City . __ State ZIP Code

part 12: EY Below

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers are true and
_ correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

(Kr AP x

Signature of CHAD DAVID MONTGZMERY, Debtor 1 Signature of

Date OC

 

Date

 

Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

MANo
L)yYes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

OINo
Attach the Bankruptcy Petition Preparer’s Notice,
Rai ves. Name of person KENDALL J RADLEY Declaration, and Signature (Official Form 119).
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 44 of 55

Fillin this information to identify your case:
Debtor 1 CHAD DAVID MONTGOMERY
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Texas

Case number LC] Check if this is an
(if known) amended filing

 

 

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7 1215

If you are an individual filing under chapter 7, you must fill out this form if:
® Creditors have claims secured by your property, or
w you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier, unless
the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known).

as Your Creditors Who Have Secured Claims

 

    

: 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information below.

 

Creditor’s () Surrender the property. C) No
name: FORD CREDIT () Retain the property and redeem it. Mi Yes
Description of 2019 FORD F-150 Bd Retain the property and enter into a

property Reaffirmation Agreement.

securing debt: .
() Retain the property and [explain}:

Creditor's A] Surrender the property. Wi No
name: FREEDOM ROAD FINANCIAL ) Retain the property and redeem it. Q Yes
Description of 2016 ARTTICAT CQ) Retain the property and enter into a

property Reaffiimation Agreement.

securing debt:

C Retain the property and {explain}:

 

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 45 of 55

 

 

Debtor 4 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name
BB A csitiona Page for Part 1
Creditor’s L) Surrender the property. CL) No
name: SYNCHRONY BANK (C} Retain the property and redeem it. Wi Yes
Description of =: 2045 POLARIS WA Retain the property and enter into a
property Reaffirmation Agreement.

securing debt:
LL Retain the property and [explain]:

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 46 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

Eee List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in the information
below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may assume an unexpired personal
property lease if the trustee does not assume It. 11 U.S.C. § 365(p)(2).

 
 

Lessors name: CI No
OC) Yes

Description of leased

property:

Lessor's name: C) No
() Yes

Description of leased

property:

Lessors name: LI No
Yes

Description of leased

property:

Lessor’s name: QO No
C) Yes

Description of leased

property:

Lessor’s name: C) No
(1 Yes

Description of leased

property:

Lessor’s name: L) No
(J Yes

Description of leased

property:

Lessors name: CI No
QO) Yes

Description of leased
property:

Cee Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal property that
is subject to an unexpired lease.

XL

Signature of Debtor 1

   
 

X

 

 

Signature of Debtor 2

Date
MM/ DD/ YYYY

Official Form 108 Statement of intention for Individuals Filing Under Chapter 7 page 2

 

 
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 47 of 55

Check one box only as directed in this form and in Form
122A-1Supp:

Fill in this information to identify your case

Debtor 1 CHAD DAVID MONTGOMERY
First Name Middle Name Last Name

1] 1. There is no presumption of abuse.

(12. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7 Means
Test Calculation (Official Form 122A-2).

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Texas C13. The Means Test does not a pply now because of

Case number qualified mititary service but it could apply later.

 

 

(if known)

 

 

(2) Check if this is an amended filing

Official Form 122A-1

Chapter 7 Statement of Your Current Monthly Income 12119

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

GE catcuiate Your Current Monthly Income

1. What is your marital and filing status? Check one only.
§4 Not married. Fill out Column A, lines 2-11.
() Married and your spouse Is filing with you. Fill out both Columns A and B, lines 2-11.
C) Married and your spouse is NOT filing with you. You and your spouse are:
Q) Living in the same household and are not legally separated. Fill out both Column A and B, lines 2-11.

C) Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B)

 

   

   

2. Your gross wages, Salary, tips, bonuses, overtime, and commissions (before all payroll

 

deductions). $2,700.00
3. Alimony and maintenance payments. Do not include payments from a spouse if Column B is
filled in. $0.00

4. Atl amounts from any source which are regularly paid for household expenses of you or your
dependents, including child support. Include regular contributions from an unmarried partner,
members of your household, your dependents, parents, and roommates. Include regular
contributions from a spouse only if Column B is not filled in. Do not include payments you listed on

line 3. $0.00
5. Net income from operating a business, profession, Debtor 4 Debtor 2
or farm
Gross receipts (before all deductions) $0.00
Ordinary and necessary operating expenses - $0.00 ~
$0.00 Copy
Net monthly income from a business, profession, or farm ——> s— —————_ here $0.00
6. Net income from rental and other real property Debtor 1 Debtor 2
Gross receipts (before all deductions) $0.00
Ordinary and necessary operating expenses - $0.00.
; $0.00 Copy
Net monthly income from rental or other real property — ——— here $0.00
7. Interest, dividends, and royalties $0.00

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 48 of 55

Debtor 4 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

 

8. Unemployment compensation
Do not enter the amount if you contend that the amount received was a benefit under

 

the Social Security Act. Instead, list it RETE: ....cscsesussssuessnueuannenenenae J
FOP YOU. ess essesscessccetsoneesssseenrsssseseccacsutentssneratenteatsaneresenses $0.00
FOr YOUF SPOUSE... seseeseseessseeseesecessesoteeeeeeseesequesisseesessestes
9. Pension or retirement income. Do not include any amount received that was a benefit $0.00

 

under the Social Security Act. Also, except as stated in the next sentence, do not include
any compensation, pension, pay, annuity, or allowance paid by the United States
Government in connection with a disability, combat-related injury or disability, or death of a
member of the uniformed services. If you received any retired pay paid under chapter 61 of
title 10, then include that pay only to the extent that it does not exceed the amount of retired
pay to which you would otherwise be entitled if retired under any provision of title 10 other
than chapter 61 of that titie.

10. Income from all other sources not listed above. Specify the source and amount. Do
not include any benefits received under the Social Security Act; payments received as a
victim of a war crime, a crime against humanity, or international or domestic terrorism;
or compensation, pension, pay, annuity, or allowance paid by the United States
Government in connection with a disability, combat-related injury or disability, or death of
a member of the uniformed services. If necessary, list other sources on a separate page
and put the total below.

 

 

 

 

Total amounts from separate pages, if any. + +

11. Calculate your total current monthly income. Add lines 2 through 10 for each ——__82,700.00 + _ F] $2,700.00}

column. Then add the total for Column A to the total for Column B.

 

Total current
monthly income
Car Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthly income from Hin€ 114.0... eee sceeesce tess tessceceeecneentecssecenteessecsecansecneccuetsnecenees Copy line 11 here — $2,700.00
Multiply by 12 (the number of months in a year). x 1 9
12b. The result is your annual income for this part of the form. 42b. $32,400.00

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. Texas

Fill in the number of people in your household. 2

Fill in the median family income for your state and size Of NOUSCHOIG........... es ecsssesssecssseecesecsecesnscuseceusasecsseeecuescussssetsseeteaneeteeeseeeaees 13. $65,708.00

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

 

14a. Si Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3. Do NOT fill out or file Official Form 1224-2.

14b. CI Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2. Go to Part
3 and fill out Form 122A-2.

fa Sign Below

 

By signing declare under penalty of pegjury that the information on this statement and in any attachments is true and correct.

Signature of Debtor 1 Signature of Debtor 2

   
 
   

Date Date

MM/DD. MM/DDIYYYY

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14b, fill out Form 122A-2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Case 20-31160 Document 1-1

ACADEMY
1800 N MASON RD
Katy, TX 77449

BOOT BARN
15345 BARRANCA PKWY
Irvine, CA 92618

BUCKING HORSE EMERGENCY
PHYSICIANS LLC

13111 EAST FWY

Houston, TX 77015

COMCAST
1701 JOHN F KENNEDY BLVD
PHILADELPHIA, PA 19103

COMENITY CAPITAL BANK
P O BOX 182120
Columbus, OH 43218

COMMONWEALTH FINANCIAL
245 MAIN ST
Scranton, PA 18519

FORD CREDIT
P O BOX 152271
Irving, TX 75015

FREEDOM ROAD FINANCIAL
10605 DOUBLE R BV 100
Reno, NV 89521

Filed in TXSB on 02/20/20 Page 49 of 55
Case 20-31160 Document 1-1

JEFFERSON CAPITAL
SYSTEMS

16 MCLELAND RD

Saint Cloud, MN 56303

KAY JEWELERS
PO BOX 4485
Beaverton, OR 97076

LENDING CLUB
595 MARKET ST #200
Oakland, CA 94605

LOWE'S
1804 HALL AVE
Littlefield, TX 79339

LVNV FUNDING LLC
P O BOX 1269
Greenville, SC 29602

SHELL FEDERAL CREDIT
UNION

PO BOX 578

Deer Park, TX 77536

SYNCHRONY BANK
POLARIS CONSUMER

P O BOX 965073

Orlando, FL 32896

SYNCHRONY BANK
JC PENNEY

P O BOX 965007

Orlando, FL 32896

Filed in TXSB on 02/20/20 Page 50 of 55
Case 20-31160 Document 1-1

VERIZON WIRELESS
P O BOX 26055
MINNEAPOLIS, MN 55426

WALMART
P O BOX 530927
ATLANTA, GA 30353

WAYPOINT RESOURCE
GROUP LLC

P O BOX 8588

Round Rock, TX 78683

WF / DILLARDS
PO BOX 14517
Des Moines, IA 50306

Filed in TXSB on 02/20/20 Page 51 of 55
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 52 of 55

IN THE UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

IN RE: MONTGOMERY, CHAD DAVID CASE NO

CHAPTER 7

VERIFICATION OF CREDITOR MATRIX

The above named Debtor hereby verifies that the attaches list of creditors is true and correct to the best of his/ner knowledge.

Date OX / Id” Signatur LEGS 4 A

“CHAD DAVID MONTGSMERY, Debtor

 
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 53 of 55

Fill in this information to identify your case:

Debtor 1 CHAD DAVID MONTGOMERY

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Texas

Case number
(if known)

 

 

Official Form 119

Bankruptcy Petition Preparer's Notice, Declaration, and Signature 12145

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the case. If more than one
bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who does not comply with the provisions of title 11
of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined, imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

Part 4:| Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for filing or accept any
compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

® whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

m@ whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

m@ whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

@ whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;
™ what tax consequences may arise because a case is filed under the Bankruptcy Code;

a whether any tax claims may be discharged;

@ whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

m™ how to characterize the nature of your interests in property or your debts; or

® what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer KENDALL J RADLEY has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

xX <=. = Date On {Oo ae

Signature of Debtor 1 acknowledging receipt of this notice MM OD/ YYYY

x Date

Signature of Debtor 2 acknowledging receipt of this notice MM/ DD/ YYYY

 

Official Form 119 Bankmuptcy Petition Preparer’s Notice, Declaration, and Signature page 1
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 54 of 55

Debtor 1 CHAD DAVID MONTGOMERY Case number (if known)
First Name Middle Name Last Name

aa Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, | dectare that:

m | ama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

® | or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition Preparer as required by 11 U.S.C.

§§ 110(b), 110(h), and 342(b); and

® if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy preparers may charge, | or my firm
Notified the debtor of the maximum amount before preparing any document for filing or before accepting any fee from the debtor.

 

 

 

 

KENDALL J RADLEY Fiduciary Professional Services
Printed name Title, if any Firm name, if it applies

2104 Bemy St

Number Street

Houston, TX 77004 (832) 600-2146

City State ZIP Code Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:

(Check ail that apply.)
MAvoluntary Petition (Form 101) wi Schedule | (Form 106!) {) Chapter 11 Statement of Your Current Monthly
Income (Form 122B)
MA Statement About Your Social Security Numbers  &4Schedule J (Form 106J)
(Form 121) (Chapter 13 Statement of Your Current Monthly
wi Declaration About an Individual Debtor's Income and Calculation of Commitment Period
WA Your Assets and Liabilities and Certain Statistical Schedules (Form 106Dec) (Form 122C-1)
Information (Form 106Sum) ae .
Sischedule AB (Fomn 1064/8) Wi statement of Financial Affairs (Form 107) () Chapter 13 Calculation of Your Disposable
ule orm Form 122C-2
Wstatement of Intention for Individuals Filing Under Income (Form 122C-2)
(Schedule C (Form 106C) Chapter 7 (Form 108) (application to Pay Filing Fee in Installments
Form 103A)
Mi Schedule D (Form 106D) WA chapter 7 Statement of Your Current Monthly (
Income (Form 122A-1) WApplication to Have Chapter 7 Filing Fee Waived
Wschedule EF (Form 106E/F) (Form 1038)
(.) Statement of Exemption from Presumption of ; ;
Wi schedule G (Form 106G) Abuse Under § 707(b)(2) Wa list of names and ieee of all creditors
Form 122A-1Su (creditor or mailing matrix,
Wischedule H (Form 106H) ( PP)

(I chapter 7 Means Test Calculation (Form 122A-2) Lother.

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents to which this
declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

XXXL 8538 4, 2/4/2020

Signature of bankruptcy petition preparer or officer, principal, responsible Social Security number of person who signed MM/ DD/ YYYY
person, or partner

 

x

 

KENDALL J RADLEY
Printed name

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 2
Case 20-31160 Document 1-1 Filed in TXSB on 02/20/20 Page 55 of 55

B2800 (Form 2800)(12/15)

United States Bankruptcy Court
Southern District of Texas

In re MONTGOMERY, CHAD DAVID Case No.
Debtor Chapter Chapter 7

 

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
{Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

1. Under 11 U.S.C. § 110(h), | declare under penalty of perjury that | am not an attorney or employee of an
attorney, that | prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before the
filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the debtor(s) in
contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services | have agreed to $199.00
ACCEPL. 2... eee ee eeeeeeeetevereeee ee

Prior to the filing of this statement i have $199.00
FOCCIVE 0... cece ctetceterenettettteeterseeeteteenaa

Balance Due.........ccccccceccnsscecsseceeceeeeeeeeeeeeeteesnsceennencnneceeeeesegeesesusassasaeseeeateeesetee $0.00

2. | have prepared or caused to be prepared the following documents (itemize):

and provided the following services (itemize):

3. The source of the compensation paid to me was:
Wi Debtor C) Other (specify)
4, The source of the compensation paid to me is:
wi Debtor C] Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of

the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with this
bankruptcy case except as listed below:

NAME oe SOCIAL SECURITY NUMBER
Kinv~— KOE XK-BS% to [2080

Signature Social Security number of Date
bankruptcy petition preparer*

 

KENDALL J RADLEY 2104 BERRY ST HOUSTON, TX 77004
Printed name and title, if any, of Bankruptcy Petition Address
Preparer

* lf the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of Bankruptcy
Procedure may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.
